Opinion issued January 17, 2013




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                             NO. 01-12-00614-CV
                          ———————————
                GREATER HOUSTON PIPE, LC, Appellant
                                      V.
          DEEPWATER CORROSION SERVICES, INC., Appellee



                   On Appeal from the 61st District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-64059


                         MEMORANDUM OPINION

      Appellant has filed an unopposed motion to dismiss the appeal because the

parties have reached an agreement to settle and compromise their differences. No

opinion has issued. Accordingly, we grant the motion and dismiss the appeal. See
TEX. R. APP. P. 42.1(a)(1). In accordance with the agreement of the parties, costs

of the appeal are taxed against the party incurring same. See TEX. R. APP. P.

42.1(d). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Massengale, and Brown.




                                        2